Case 2:18-cv-00981-DAK Document 126 Filed 09/30/20 PageID.1013 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


CHRISTOPHER SIMMLER,
                                                        MEMORANDUM DECISION AND
                       Plaintiff,                     ORDER ADOPTING & AFFIRMING
                                                        REPORT & RECOMMENDATION
v.
                                                           Case No. 2:18-CV-981-DAK-JCB
HARRIS H. SIMMONS, et al.,
                                                                 Judge Dale A. Kimball
                       Defendants.
                                                          Magistrate Judge Jared C. Bennett




       This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Paul Warner under 28 U.S.C. § 636(b)(1)(B). The

case was subsequently reassigned to Magistrate Judge Jared C. Bennett. On September 4, 2020,

Magistrate Judge Bennett issued a Report and Recommendation, recommending that the court

grant Defendants’ motions to dismiss [ECF Nos. 63, 64, 66, 75, 77] and: (1) dismiss Plaintiff’s

federal claims with prejudice for failure to state a claim and (2) not exercise supplemental

jurisdiction over Plaintiff’s state law claims and dismiss those claims without prejudice.

       The Report and Recommendation notified Plaintiff that any objection to the Report and

Recommendation was required to be filed within fourteen days of receiving it. The court granted

Plaintiff an extension of time to file objections until September 29, 2020, and Plaintiff filed his

objections on that date.

       A Magistrate Judge’s Report and Recommendation is subject to de novo review by this
Case 2:18-cv-00981-DAK Document 126 Filed 09/30/20 PageID.1014 Page 2 of 4




court. See 28 U.S.C. § 636(b)(1)(B); see also Fed. R. Civ. P. 72(b). The court has reviewed the

case de novo, including the briefing on the motions to dismiss, the Magistrate’s Report &

Recommendation, and Plaintiff’s objections to the Report & Recommendation.

       Plaintiff objects to the magistrate judge’s characterization of the facts in relation to his §

1985 conspiracy claim. These facts however, do not demonstrate a meeting of the minds

between the alleged participants of the conspiracy. Plaintiff identifies several different instances

in which he came in contact with the different Defendants but he does not allege a plausible

connection between the Defendants. Several of the facts that Plaintiff refers the court to in

support of his § 1985 claim may support state law causes of action, such as trespass, but they do

not allege a conspiracy.

       In addition, Plaintiff incorrectly argues that a § 1985 does not require a person from a

protected class and animus.. Plaintiff alleges that the statute refers to “any person,” but courts

are unanimous in concluding that a complaint must allege that the conspiracy was motivated by

some class-based discriminatory animus. Campbell v. Amax Coal Co., 610 F.2d 701, 702 (10th

Cir. 1979). This court is bound to follow Tenth Circuit law. Therefore, the court agrees with

Magistrate Judge Bennett’s analysis of Plaintiff’s § 1985 claim.

       With respect to Plaintiff’s claim regarding HUD regulations under 24 C.F.R. § 576.403,

the Magistrate Judge found that there was no private right of action. Plaintiff objects to that

ruling, claiming that there is a difference between asking the court to enforce HUD regulations

and asking the court to find a party in breach of the regulations because the party knew it was in

violation of the regulations. But Plaintiff’s factual distinction does not create a private right of

action under the HUD regulations. There is no personal remedy provided in the HUD regulations

and the regulations cannot form the basis for a cause of action. Therefore, the court agrees with

                                                  2
Case 2:18-cv-00981-DAK Document 126 Filed 09/30/20 PageID.1015 Page 3 of 4




Magistrate Judge Bennett that Plaintiff’s cause of action based on the HUD regulations must be

dismissed as a matter of law.

        Similarly, as to Plaintiff’s HIPAA claim under 42 U.S.C. § 1320d, the court found no

private right of action exists. Plaintiff argues that the court colored the facts, but the facts

regarding the disclosure of Plaintiff’s health issues cannot overcome the fact that there is no

private right of action as a matter of law. Plaintiff claims that the court is bound to consider

whether or not the violation is criminal. However, HIPAA provides a regulatory framework to

ensure compliance, it does not provide a private right of action or provide for an individual to

being criminal charges against another party. If Defendants’ actions amount to an impermissible

local practice as Plaintiff states, that practice is subject to regulatory enforcement, not a private

cause of action. The court, therefore, agrees with Magistrate Judge Bennett’s analysis of

Plaintiff’s HIPAA cause of action.

        Finally, after concluding that Plaintiff’s federal claims failed as a matter of law,

Magistrate Judge Bennett correctly recommended that the court decline to exercise supplemental

jurisdiction over Plaintiff’s state law claims. When federal claims are dismissed before trial, the

district court should usually decline to exercise supplemental jurisdiction over state law claims

and dismiss those claims without prejudice to being brought in state court. Koch v. City of Del

City, 660 F.3d 1228, 1248 (10th Cir. 2011); Bauchman v. West High Sch., 132 F.3d 542, 549

(10th Cir. 1997).

        The court fully agrees with the analysis in Magistrate Judge Bennett’s Report and

Recommendation. The court, therefore, adopts the Report and Recommendation as the Order of

the court and grants Defendants’ motions to dismiss [ECF Nos. 63, 64, 66, 75, 77]. Accordingly,

Plaintiff’s federal claims under 42 U.S.C. § 1985, 42 U.S.C. § 1320d, and 24 C.F.R. § 576.403

                                                   3
Case 2:18-cv-00981-DAK Document 126 Filed 09/30/20 PageID.1016 Page 4 of 4




are dismissed with prejudice and his state law claims for breach of contract, negligence,

harassment, stalking, trespass, and falsification of public records are dismissed without prejudice.

       The court also denies Plaintiff’s Motion for Judgment [ECF No. 114] seeking default

judgment against S. Robert Bradley. Plaintiff did not properly serve Bradley. And, even if

service was proper, the above analysis would apply equally to a dismissal of the claims against

Bradley.

       DATED this 30th day of September, 2020.

                                              BY THE COURT:



                                              DALE A. KIMBALL
                                              United States District Judge




                                                 4
